Citation Nr: 0532779	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-06 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

The propriety of the initial 10 percent rating for status 
post anterior cruciate ligament reconstruction of the right 
knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from October 1996 to May 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), which denied the benefit sought on 
appeal.    


FINDING OF FACT

The veteran's status post anterior cruciate ligament 
reconstruction of the right knee is manifested by extension 
to 0 degrees and flexion limited to 125 degrees (active) and 
135 degrees (passive) with slight pain at terminal flexion; 
and is productive of no more than slight recurrent 
subluxation or lateral instability, and malunion of the 
tibia/fibula.  There is no evidence of arthritis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected status post anterior cruciate ligament 
reconstruction of the right knee, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5257, 5260, 5261 (2005).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In letters dated in May 2002 and October 2003, and in the 
statement of the case and  supplemental statement of the 
case, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  He has been afforded appropriate examination.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

II.  Analysis of Claim

Below, the Board sets forth the laws and regulations 
applicable to the claim on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes contentions of the veteran including those 
contained in the August 2005 Travel Board hearing transcript; 
available military records including medical records; and 
post-service medical records, including VA examination 
reports.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in its entirety, all of the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will summarize the relevant evidence, and focus 
specifically on what the evidence shows, or fails to show, 
with respect to the claim.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995). 

In a claim of disagreement with the initial rating assigned 
following a grant of service connection, as in this case, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements and testimony must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (2004).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are relevant 
considerations for determination of joint disabilities.  See 
38 C.F.R. §§ 4.45, 4.59 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2005) must also be 
considered, and the examinations upon which the rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (2004).

Under Diagnostic Code 5256, where there is ankylosis (bony 
fixation) of the knee, in an extremely unfavorable position, 
in flexion at an angle of 45 degrees or more, a 60 percent 
rating evaluation is warranted.  Where there is ankylosis at 
an angle between 20 and 45 degrees of flexion, a 50 percent 
rating evaluation is warranted. At an angle between 10 and 20 
degrees of flexion, a 40 percent rating evaluation is 
warranted, and where there is a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2005).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating is warranted for severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005).  The Board notes that since Diagnostic Code 5257 
is not predicated on loss of range of motion, 38 C.F.R. §§ 
4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 
202 (1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2004), 
cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5259 (2004), a 10 percent rating is warranted for symptomatic 
removal of the semilunar cartilage.  This is the highest 
rating authorized under this diagnostic code.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005), 
arthritis due to trauma, is rated as degenerative arthritis 
under Diagnostic Code 5003 (2005).  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, degenerative 
arthritis is assigned a 20 percent evaluation when there is 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and is assigned a 10 percent 
evaluation when there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.

The normal range of motion of the knee is set out as zero 
degrees of extension to 140 degrees of flexion at 38 C.F.R. 
Part 4, Plate II.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint. 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2002).  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2005).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation. Limitation of 
extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2005).

In VAOPGCPREC 23-97, the General Counsel of VA concluded that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
See 62 Fed. Reg. 63604 (1997).  In VAOPGCPREC 9-98, the VA 
General Counsel further explained that, to warrant a separate 
rating, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating.  Recently, the VA General Counsel held that separate 
ratings could be provided for limitation of knee extension 
and flexion under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 
9-2004 (2004); 69 Fed. Reg. 59,990 (2004).

Under Diagnostic Code 5262, malunion of the tibia and fibula 
of either lower extremity warrants a 30 percent evaluation 
when the disability results in marked knee or ankle 
disability.  Nonunion of the tibia and fibula of either lower 
extremity warrants a 40 percent evaluation if there is loose 
motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2005).

The RO has rated the right knee disability at a 10 percent 
rating under the diagnostic code for rating recurrent 
subluxation or lateral instability, and has also considered 
the disability under the diagnostic codes for rating 
limitation of motion, but has not assigned any separate 
rating under those codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261.

The report of a November 2002 VA examination shows that the 
veteran reported complaints that if he does twisting of the 
right knee, he feels a popping sensation, and the knee will 
tend to collapse, and it never has.  There is some swelling 
in the knee.  He has occasional trouble extending his knee 
all the way and he has some pain at the end of the day and 
problems with squatting, though he believes that he is able 
to do stairs.  He reported that there is no locking. 

On examination, the veteran had a normal gait, and some 
difficulty squatting with problems with the right knee.  He 
was able to hop on either lower extremity, but favored the 
right knee.  On range of motion testing, extension was 4 
degrees and flexion was to 135 degrees.  The patella was well 
located, and there was no crepitation.  There was a slight 
valgus laxity with opening of the medial side of the knee.  
The veteran had arthroscopy scars and a somewhat larger scar 
on the upper medial metathesis.  The veteran had negative 
anterior drawer sign, 2+ Lachman sign and a 2+ pivot shift 
sign, and there was a slight synovial effusion.  There was no 
tenderness at the joint line.  The circumferences of the 
veteran's knees were 39 cm. on the left and 39.5 cm. on the 
right.  The report contains a diagnosis of anterior cruciate 
deficient right knee with old tear of lateral meniscus with 
repair of medial meniscus.  The report of associated X-ray 
examination of both knees noted findings of screws in femur, 
tibia, trusts of ligament reconstruction noted; minimal 
narrowing of lateral compartment of knees.

The report of an April 2004 VA examination shows that the 
veteran reported complaints that his right knee is a little 
sore, usually in the morning.  He rated the pain as a 3 on a 
scale of 1 to 10.  The veteran reported that the knee swells 
every once in a while; and that there are grinding noises.  
He reported that the knee gives-way if he steps off a curb 
the wrong way, but he catches himself and does not fall.  He 
reported that he has a brace but did not bring it with him to 
the examination.  He uses no ambulatory aids.  He reported 
that he does not use the knee repetitively, and has no flare-
ups.  He reported that he receives no current treatment.  
With respect to the effect on his work, the veteran reported 
that the knee manifests occasional give-way if he is using it 
strenuously.  He reported that he cannot play sports or run 
without the brace, but can do these activities with the 
brace.

On examination, the veteran was in no acute distress.  On 
ambulation, the gait was essentially normal.  There was no 
tenderness to palpation.  Cruciate and collateral ligament 
examination showed trace ACL laxity.  McMurray, external 
torsion resulted in slight complaint of pain medially.  There 
was negative internal torsion; no effusion; no crepitation 
palpated on active motion; and no fatigability.  Manual 
muscle strength testing showed 5/5 strength. There were 
healed arthroscopic scars.  On range of motion testing, 
extension was to zero degrees, active flexion was to 125 
degrees, and passive flexion was to 135 degrees, with slight 
complaint of pain at terminal flexion.  The examiner stated 
that the veteran's functional impairment was rated as slight, 
with no weakness, fatigability, or incoordination.  

In summary, with respect to evaluation based on recurrent 
subluxation or lateral instability, the evidence does not 
show that the veteran's right knee disability is productive 
of recurrent subluxation or lateral instability of more than 
slight impairment so as to warrant a rating in excess of the 
existing 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  During the November 2002 examination, there was only a 
slight valgus laxity with opening of the medial side of the 
knee; and negative anterior drawer sign, 2+ Lachman sign and 
a 2+ pivot shift sign.  On recent examination, there was only 
trace anterior cruciate ligament laxity; and on McMurray 
testing, external torsion resulted in slight complaint of 
pain medially, and internal torsion was negative.  These 
findings are productive of no more than slight impairment and 
do not approximate moderate impairment.  Accordingly, a 
rating in excess of 10 percent for the right knee disability 
is not warranted under Diagnostic Code 5257.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

In making this determination, the Board finds that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca 
v. Brown, supra, do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996).  
 
The demonstrated limitation of motion does not approximate 
that required for a compensable rating under Diagnostic Codes 
5260 or 5261.  Further, the veteran is not shown to have 
arthritis involvement of the right knee.  As there is no 
evidence of arthritis, a separate evaluation for limitation 
of motion in addition to a rating for instability is not 
warranted. Moreover, a compensable evaluation for arthritis 
and painful motion under Diagnostic Code 5003, VAOPGCPREC 23-
97, is not warranted.  

A higher rating is not available for the right knee 
disability under any other diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The medical evidence does 
not show that the veteran's right knee disability is 
productive of cartilage, semilunar, dislocated, with frequent 
episodes of locking, pain and effusion into the joint.  
Although the veteran reported that the knee locks sometimes, 
on examination no findings were made to show that the knee 
disability is productive of frequent episodes of locking.  
Further, there is no evidence of impairment of the tibia or 
fibula with malunion.  Thus, consideration under Diagnostic 
Codes 5258 and 5262 does not provide support for the 
veteran's claim.  

There is also no medical evidence showing that the veteran's 
right knee is productive of  ankylosis; removal of  semilunar 
cartilage; genu recurvatum.  Thus, consideration under 
Diagnostic Codes 5256, 5259, or 5263 does not provide support 
for the veteran's claim.

Lastly, in conjunction with application of Diagnostic Code's 
5260 and 5261, an increased evaluation may be assigned on the 
basis of functional loss due to the veteran's subjective 
complaints of pain under 38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  In this 
regard, the April 2004 VA examination report shows that the 
examiner found that active flexion was from 0 to 125 degrees, 
and 135 degrees of passive range of motion; with extension of 
0 degrees.  The examiner made findings that there was only a 
slight complaint of pain at terminal flexion; and that the 
veteran's functional impairment was slight, with no weakness, 
fatigability, or incoordination.  

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), in 
which the General Counsel held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately for each under Diagnostic Codes 
5260 and 5261 in order for the disability to be adequately 
compensated for functional loss associated with injury to the 
leg.  This however does not apply here because during the 
most recent examination, the right knee did not demonstrate 
any limitation of motion on extension and, in fact, has not 
demonstrated a compensable rating under either Code 5260 or 
5261 based on a strict adherence to the limitation of motion 
criteria.  

In light of the foregoing, the Board concludes that at this 
time there is not a medical and factual basis on which to 
conclude that there is functional loss due to pain in the 
veteran's right knee which is sufficient for a compensable 
rating for the right knee.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on the 
issue.  38 U.S.C.A. § 5107(b).  In reaching this 
determination, the Board has also determined that the 10 
percent evaluation represents the highest rating warranted 
during the appeal period.  Fenderson v. West 12 Vet. App. 119 
(1999).
 

ORDER

Entitlement to a rating in excess of 10 percent for status 
post anterior cruciate ligament reconstruction of the right 
knee is denied.  

 

____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


